DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the after-final papers filed 11/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/26/2021 listed below have been reconsidered as indicated:
a)	The rejections of: claims 102, 106, 115, 117, 121 and 130 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2; claims 103-105, 107-114, 116, 118-120, 122-129 and 131 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Shoemaker (US 2008/0090239 A1); claims 102-104, 106, 108-110, 114-119, 121, 123-125, 129-131 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,890,421 B2; claims 105, 107, 111-113, 120, 122 and 126-128 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,890,421 B2 in view of Shoemaker (US 2008/0090239 A1); claims 102, 106, 115, 117, 121 and 130 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2; claims 103-104, 108-114, 116, 118-119, 122-129 and 131 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,533,223 B2 in view of Shoemaker (US 2008/0090239 A1); claims 102, 106, 115, 117, 121 and 130 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2; claims 103-104, 108-114, 116, 118-119, 122-129 and 131 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Shoemaker (US 2008/0090239 A1); claims 102, 108, 109, 117, 123 and 124 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2; and claims 103-107, 110-116, 118-122 and 125-131 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Shoemaker (US 2008/0090239 A1), are withdrawn in view of the terminal disclaimer filed on and approved 11/24/2021.

Examiner’s Note
	The following is a further explanation for the Examiner’s withdrawal of the 103 rejections over Shoemaker, Lo and Chiu.


	Regarding 35 USC § 101, while the claims require abstract ideas in the form of detecting the presence or absence of a fetal polymorphism and a fetal CNV, given the amount of data that is generated and processed, the abstract ideas are of a nature that cannot be performed in a purely mental manner.

Information Disclosure Statement
No IDS have been filed in this application. As noted in the search notes dated 5/13/2019, the examiner reviewed related applications, which includes the parent application US 13/205,570 (issued as US 9,890,421).

While a listing of information need not be resubmitted in a continuing application for the information to be considered, the considered information will not be printed on the patent, unless an IDS is resubmitted. MPEP 609.02 II.A.2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims encompass patent eligible subject matter because while the steps employ well-known techniques (e.g. ligase chain reactions, MIP probes, etc.), the combination of steps and elements as claimed were not routinely or conventionally employed at the time of invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634